Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections
	Examiner suggests amending the title of the invention since it is the same as US 11231816. The patents are very similar in scope as well and examiner recommends selecting a title that accurately reflects the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 11231816 (hereafter known as the Khajeh reference. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass the same scope which is comparing shear and compressional waves to a threshold in order to determine if a liquid or an object is contact with a sensing plate 

Claimed Invention
Khajeh reference
a surface
a sensing plate
an array of transducers coupled to the surface, each transducer in the array of transducers configured to generate an ultrasonic shear wave and an ultrasonic compressional wave and to receive a reflection of the ultrasonic shear wave and a reflection of the ultrasonic compressional wave during non-overlapping windows
a plurality of transducers coupled to a back side of the sensing plate, the plurality of transducers configurable to generate ultrasonic waves within the sensing plate at a plurality of transducer locations at a shear wave resonant frequency and at a compressional wave resonant frequency, and further configurable to detect a shear wave energy level of the shear waves resonating within the sensing plate at the shear wave resonant frequency and a compressional wave energy level of the compressional waves resonating with the sensing plate at the compressional wave resonant frequency at the plurality of transducer locations
and in accordance with the reflection from the ultrasonic shear wave being greater than the first threshold and the reflection from the 



	It can be seen that the claimed invention appears to be narrower in regards to the limitations pertaining to comparing the shear and compressional waves to a threshold. In reality, this additional comparison is only recited to teach “no object in contact with the region of the surface”. The Khajeh reference and claimed invention both teach “in accordance with the reflection from the ultrasonic shear wave being greater than the first threshold and the reflection from the ultrasonic compressional wave being less than the second threshold, determine a liquid in contact with the region of the surface corresponding to the transducer” and “in accordance with the reflection from the ultrasonic shear wave being less than a first threshold and the reflection from the ultrasonic compressional wave being less than a second threshold, determine an object in contact with a region of the surface corresponding to the transducer”. This additional limitations is merely the last option when comparing the shear wave and compressional wave to a threshold. Based on the teachings of the Khajeh reference, this limitations would be obvious to one of ordinary skill in the art to arrive to since it follows the same concept claimed in both the Khajeh reference and claimed invention. 
	It appears that the claimed invention is broader when compared to the Khajeh reference in regards to the generation of the shear and compressional wave. Based on the Khajeh reference, one of ordinary skill in the art would have arrived to the claimed invention since it utilizing shear 
	The same rejection applies to claims 8 (method for detecting) and 15 (a device) of the claimed invention when compared to claims 1 (a device) and 14 (method of detecting) of the Khajeh reference. 
	Dependent claims 2-7, 9-14 and 16-21 are also rejected as being dependent on rejected claims. 
	The claims do not have any prior art rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863